DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-30, 32, 33, and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Commander et al (US 2020/0040478 A1) in view of Lemke (US 4,435,254) supported with evidence presented by Brown et al (US 3,876,513).
As to claim 24-30, 32, 33, 39, 40, Commander discloses a method of depositing cobalt on a semiconductor substrate including recessed features having an aperture size below 100 nm ([0004] specific example 1 as required by instant claim 24) and further below 50 nm ([0004] specific example 1 as required by instant claim 39) with an aspect ratio of 4 or more ( [0004] specific example 1 as required by instant claim 40) the method comprising
	Contacting a composition with the semiconductor substrate ([0007], claim 1)
	Applying a current for a time sufficient to at least partially fill at least one of the recessed features with cobalt (Abstract, [0020])
	Wherein the composition comprises
	(a) cobalt ions (specific example 1 [0044] and generically [0012] cobalt sulfate)
	Sulfidic accelerator compounds ([0013])
 	Acetylenic suppressor compounds ([0014]).
	Commander fails to explicitly disclose an additive as instantly claimed.
	Lemke discloses additives comprising an acetylenic amine and sulfonated acetylene compounds (Abstract) for use with class I and class II brighteners in nickel electroplating baths (col. 1 lines 58-67, col. 2 lines 56-57). Lemke discloses the same class I brightener of Brown (col. 2 line 66) and class II brighteners (i.e. col. 3 line 22 of Lemke is the same as the unsaturated organic in Brown). Lemke discloses the following additives which read on the instant claims:


	3-Methylamino-1-butyne (col. 2 line 37) where R1: X ethanediyl (as required by claim 4) Y: NR3R4 (where R3 is H and R4 is methyl) and R2 is H reading on claims 24, 25, 27, 29, 32, and 33
	4-diethylamino-2-pentyn-4-Ol (col. 2 line 43) where R1: propan-1,1-diyl  Y is NR3R4 (R3 and R4 ethyl groups) and R2 is methyl group reading on claims 24, 25, and 28.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the additive on Lemke in the composition of Commander because they permit the use of higher than normal concentrations of class II brighteners thus permitting higher rate of brightening and leveling without undesirable properties and they act synergistically to produce deposits free of darkness, etc without affecting leveling of bright range of the electrodeposits when used with powerful or high concentrations of class I and class II brighteners. (Lemke col. 5 lines 20-38), as evidenced by Brown showing the use of class I and class II brighteners with cobalt plating solutions, particularly organo sulfide compounds, i.e. “class I brighteners” in Brown and identified as “accelerators” in Commander, where Lemke discloses the same class II brighteners as those discloses used in Commander (the acetylenic suppressor compounds disclosed and cited above), thereby providing such a combination of prior art elements to know method to yield predictable results since both the baths of Brown and Lemke use the same class I and class II brighteners to affect the deposit, and the additives work with the same brighteners. See MPEP 2143 I A.

As to claim 37, Commander further discloses wherein the composition is essentially free from chloride ions (See Example 1 no chloride ions).

As to claim 38, Commander discloses wherein the pH is 2.9 (See Example 1 [0049]).

As to claims 41-43, Commander further discloses  depositing a seed layer on the semiconductor substrate ([0020] which is cobalt as required by instant claim 41 and 42) and wherein the semiconductor substrate is a dielectric substrate on which the seed layer is deposited before the contacting occurs (as required by instant claim 41 and 43 [0020], [0007], [0032]).

Claims 24, 31, 34, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Commander in view of Foulke et al (US 3,366,557) with evidence presented by Brown.
As to claims 24, 31, 34, 39, and 40, Commander discloses a method of depositing cobalt on a semiconductor substrate including recessed features having an aperture size below 100 nm ([0004] specific example 1 as required by instant claim 24) and further below 50 nm ([0004] specific example 1 as required by instant claim 39) with an aspect ratio of 4 or more ( [0004] specific example 1 as required by instant claim 40) the method comprising
	Contacting a composition with the semiconductor substrate ([0007], claim 1)
	Applying a current for a time sufficient to at least partially fill at least one of the recessed features with cobalt (Abstract, [0020])
	Wherein the composition comprises
	(a) cobalt ions (specific example 1 [0044] and generically [0012] cobalt sulfate)
	Sulfidic accelerator compounds ([0013])

	Commander fails to explicitly disclose an additive as instantly claimed.
	Foulke discloses alkanol-epoxide reaction products between an acetylenic compound and an epozide (col. 2 lines 4-6) that are used to produce bright and ductile nickel deposits used with sulfo-oxygen compounds (col. 1 lines 12-17). Foulke discloses the use alpha-hydroxy acetylenic compound (Table 1) and di-hydroxy acetylinc compounds (Table 1). Several of the compounds are listed below:
	From Table I:
		2-N,N-diethyl-amino)3-hexyn-5-ol where R1: X – C2 alkanediel Y NR3R4 where R3 and R3 are C2 alkyl and R2 is X-OR3 where X is C3 propan-1-diyl, R3 is (C2H4O)n based on the epoxidation reaction (See col. 1 lines 45-57, col. 2 lines 4-23)
	From Table II	
		1,8-di-[N,N-di-(beta-hydroxyethyl)amino[-3,6-dimethyl-4-oxtyne-3,6-diol where R1 is X-Y and X is C3 alkanediyl Y is NR3R4 where R3,R4 are option Vi with n=1 and R2 is X-oR3 where X is C3 and R3 is (C2H4O)n based on the epoxidation reaction (See col. 1 lines 45-57, col. 2 lines 4-23).	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the ethoxylated acetylinic compound of Foulke cited above as the brightener of Commander because they promote the formation of bright deposits while acting as a class II brightener (that of an unsaturated organic as cited above) when used with a sulfo-oxygen (class I brightener) over a wide current density range (Foulke col. 1 lines 13-31) which as evidenced by Brown showing the use of class I and class II brighteners with cobalt plating solutions, particularly organo sulfide compounds, i.e. “class I brighteners” in Brown and .

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Commander, as modified by Lemke, as applied to claim 1, in further  view of Todt (US 3,006,822).
As to claims 35, Commander, as modified by Lemke, fails to explicitly disclose an additive as instantly claimed.
	Todt discloses the use of quaternary ammonium compounds with a triple bond (col. 1 lines 35-55) where Y is N+R3R4R5 in acid baths where the quaternary ammonium R3, r4, and r5 are independently H, methyl, or ethyl (col. 2 lines 35-55 form formula (1)). Todt discloses their uses are for promoting luster qualities, where the ionizing acetylene derivaties are very stable, don’t condense or polymerize, readily soluble in water, not volatile at elevated temperatures, and don’t’ form undesirable products (col. 1 lines 50-70).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an ammonium compound at taught by Todt as the acetylinic compound in the electroplating bath of Commander, as modified by Lemke, because the acetylene derivatives are more stable, show no tendancy to condense or polymerize, are soluble, not volatile, and don’t form undesirable decomposition products (Todt col. 1 lines 65-72). Such a modification amounts 
	Therefore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c). 
	In the instant case, the compounds are very close in structural similarity, i.e. are a part of acetylenic compounds with an ammonium functionality, i.e. Todt, and have similar utility,that of use in electroplating baths. Thus, exchange of an ammonium group for an amino is prima facie obvious absent some unexpected result since there is a reasonable expectation of similar properties due to the structural similarity and similar utility.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Commander, as modified by Lemke, as applied to claim 1,  in further view of Todt (US 3,006,822) and Foulke et al (US 3,366,557)
As to claim 36, Commander, as modified by Lemke, fails to explicitly disclose an additive as instantly claimed.

	Foulke discloses providing polyoxyalkylene groups into acetylenic compounds for electrodeposition (See reactions of Tables I/II with compouds from Table 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an ammonium compound at taught by Todt as the acetylinic compound in the electroplating bath of Commander, as modified by Lemke, because the acetylene derivatives are more stable, show no tendancy to condense or polymerize, are soluble, not volatile, and don’t form undesirable decomposition products (Todt col. 1 lines 65-72). Such a modification amounts to a substitution of one acetylenic compound for another, with the change being the ammonium constituent group for the amino constituent group. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further provided polyoxyalkylene groups as taught by Foulke in the acetylenic compounds of Commander, as modified by Lemke and Todt, because it promotes the formation of bright and ductile deposits over a wide current density range (Foulke col. 1 lines 1-15). 
	Therefore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have 
	In the instant case, the compounds are very close in structural similarity, i.e. are a part of acetylenic compounds with an ammonium functionality, i.e. Todt, and have similar utility,that of use in electroplating baths. Thus, exchange of an ammonium group for an amino is prima facie obvious absent some unexpected result since there is a reasonable expectation of similar properties due to the structural similarity and similar utility.
	In the instant case, the compounds are very close in structural similarity, i.e. are a part of acetylenic compounds with an ammonium functionality, i.e. Todt, and have similar utility, that of use in electroplating baths. Thus, exchange of an R3 or R4 group with a polyoxyalkylene group is prima facie obvious absent some unexpected result since there is a reasonable expectation of similar properties due to the structural similarity and similar utility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795